383 F.2d 989
Larry D. HIBLER and Juanita Hibler, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 24318.
United States Court of Appeals Fifth Circuit.
November 2, 1967.

Petition for Review of a Decision of the Tax Court of the United States (Texas Case).
Edward R. Smith, Smith & Baker, Lubbock, Tex., for petitioners.
Mitchell Rogovin, Asst. Atty. Gen., Richard C. Pugh, Acting Asst. Atty. Gen., Lee A. Jackson, Grant W. Wiprud, Donald A. Statland, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
The facts giving rise to this appeal and the controlling principles of law are set forth in the opinion of the Tax Court. Hibler v. Commissioner, 46 T.C. 663. We are in agreement with its decision. The appellant on argument stresses the opinion of this Court in Moberg v. Commissioner, 5 Cir., 365 F.2d 337, which was decided too late for consideration by the Tax Court. The facts of the Moberg case distinguished it from this case and make inapplicable the rule there announced. The decision of the Tax Court is


2
Affirmed.